Citation Nr: 1001803	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-00 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a right ankle 
disability.  

3.  Entitlement to service connection for a bilateral 
shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from July 2001 to November 
2001, and from December 2003 to March 2005.  

The Veteran's appeal as to the issues listed above arose from 
an August 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fargo, North Dakota, which, in 
part, denied claims for service connection for bilateral 
hearing loss, a right ankle condition, and dislocated 
shoulders.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.


FINDING OF FACT

The Veteran does not have bilateral hearing loss, a right 
ankle disability, or a bilateral shoulder disability, due to 
his service.  


CONCLUSION OF LAW

Bilateral hearing loss, a right ankle disability, and a 
bilateral shoulder disability, were not incurred in or 
aggravated by active military service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1111, 1137, 1153, 1154(b), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection 
for bilateral hearing loss, a right ankle disability, and a 
bilateral shoulder disability.  It is asserted that all of 
the claimed conditions were incurred during participation in 
combat in Iraq.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  A showing 
of inservice chronic disease requires evidence of (1) a 
sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  If not 
established, a showing of continuity of symptoms after 
service discharge is required.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Service connection may also be 
granted for an organic disease of the nervous system, such as 
a sensorineural hearing loss, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995; 38 C.F.R. § 3.309(a) (2009).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2009).  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b) 
(West 2002); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256- 
6258 (2000).  In this regard, the Veteran's discharge (DD 
Form 214) shows that he received the Purple Heart.  
Therefore, participation in combat is established and the 
Veteran is entitled to the presumptions at 38 U.S.C.A. § 
1154(b).  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that 38 U.S.C.A. § 1154 does 
not alter the fundamental requirements of a diagnosis, and a 
medical nexus to service.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

The Veteran's service treatment reports contain a number of 
statements from the Veteran, as well as other soldiers, 
indicating that while on patrols in Iraq, the Veteran was 
involved in IED (improvised explosive device) attacks, in 
some cases to include associated firefights.  These reports 
show that between 2000 and 2001, the Veteran was treated for 
a left ankle injury.  Between May and June of 2004, the 
Veteran received treatment for complaints of ringing in his 
ears, and hearing loss.  In December 2004, he received 
treatment for barotrauma, and left shoulder strain.  The 
report notes that the (not further specified) "injury is 
likely to result in a claim against the government for future 
medical care."  This evidence includes audiometric test 
results, dated in (what appears to be) February 2003 (the 
month is not entirely clear), December 2003, and February 
2005.  None of these reports show that the Veteran had 
hearing loss as defined at 38 C.F.R. § 3.385, with the 
exception of the February 2005 report, which indicates that 
the Veteran had left ear hearing loss.  In addition, a 
February 2005 audiometric report contains only charted 
results; as these test results are in graph form only, the 
Board may not interpret them. Kelly v. Brown, 7 Vet. App. 471 
(1995).  However, this report indicates that the Veteran's 
speech recognition scores were 100 percent, bilaterally.  

As for the relevant post-service medical evidence, it 
consists of two VA examination reports dated in 2005.  The 
Board notes that VA examination reports for the nasal area, 
and an acquired psychiatric disability, also dated in 2005, 
do not include any significant findings or diagnoses.  

A VA audiometric examination report, dated in May 2005, shows 
that the Veteran reported being exposed to loud noises during 
service, to include artillery, armored vehicles, and 
explosions during service, and to having hearing loss, to 
include difficulty hearing in crowds or with background 
noises.  The report contains audiometric test results which 
do not show that the Veteran has hearing loss in either ear, 
as defined at 38 C.F.R. § 3.385.  The examiner indicated that 
the Veteran's C-file had been reviewed.  The diagnosis noted 
"normal hearing."   

A VA examination report, dated in May 2005, shows that the 
Veteran reported that he had sustained a shoulder injury 
while riding in a vehicle during an IED attack in 2004.  He 
stated that it felt like his shoulders had dislocated, and 
that he felt them "pop back into place."  The incident was 
said to last about 30 seconds, and he stated that he was able 
to gets his arms up and return fire.  He reported having 
occasional shoulder pain, especially when playing basketball, 
some pain when sleeping on his side, and some popping and 
clicking.  He stated that he could work overhead, open doors, 
and reach behind himself without difficulty.  With regard to 
the right ankle, he reported some pain while walking, and 
pain while playing basketball.  He stated that ordinary 
activity was not a problem.  On examination, the SC 
(sternoclavicular) joints were normal.  There was prominence 
and mild tenderness of the AC (acromioclavicular) joints, 
bilaterally, and mild subachromial space tenderness, 
bilaterally.  Testing revealed mild pain and crepitation, 
more so on the right.  There was no evidence of impingement, 
bilaterally.  There was full motor function of the median, 
ulnar, and radial nerves, and there was no atrophy.  The 
range of motion in the shoulders was "completely normal."  
The ankles had no swelling, tenderness, instability, or 
subluxation.  Associated X-rays for the right ankle, and 
bilateral shoulders, contain impressions of "normal."  The 
assessment noted, "no right ankle condition found," and a 
history of a bilateral shoulder injury, the nature of which 
was unknown.  The examiner stated, "[t]he mechanism of 
injury does not support bilateral shoulder dislocation, and 
spontaneous reduction of either anterior or posterior 
bilateral shoulder dislocations is highly unlikely.  He may 
have had a partial subluxation, but at any rate, I can not 
[sic] diagnose a bilateral shoulder condition at this time."  

The Board notes that service connection is currently in 
effect for disabilities that include tinnitus.  

The Board finds that the claims must be denied.  The 
preponderance of the evidence shows that the Veteran does not 
have bilateral hearing loss, a right ankle disability, or a 
bilateral shoulder disability.  See Gilpin v. West, 155 F.3d 
1353 (Fed.Cir. 1998) (holding that under 38 U.S.C.A. § 1110, 
a veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  The Board considers the May 2005 VA 
examination reports to be highly probative evidence showing 
that the Veteran does not have any of the claimed conditions.  
With regard to the claim for bilateral hearing loss, the 
Board has considered that left ear hearing loss, as defined 
at 38 C.F.R. § 3.385, was shown in one of the February 2005 
examination report, however, the May 2005 VA examination 
report is more recent, and therefore more probative of the 
Veteran's current condition, and it does not show that he has 
hearing loss in either ear.  In this report, the examiner 
indicated that the Veteran's C-files had been reviewed.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  With regard to all claims, to 
the extent that the Veteran has reported "hearing loss," 
joint pain, and other joint symptoms, VA generally does not 
grant service connection for symptoms which have not been 
associated with trauma or a disease process.  See e.g., 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
In this case, the May 2005 VA pre-discharge examination 
reports show that the Veteran does not have hearing loss as 
defined at 38 C.F.R. § 3.385, and that the VA physician 
determined that the Veteran did not have either a right ankle 
disability, or a shoulder disability.  Although the Veteran's 
assertions as to the injuries and symptoms that he 
experienced during service are considered to be credible, 38 
U.S.C.A. § 1154(b), the evidence is insufficient to show that 
he has any of the claimed conditions, and there is no 
competent evidence of a medical nexus between any of the 
claimed conditions and his service.  Brock; Libertine.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  

In reaching these decisions, the Board has considered the 
Veteran's representative's argument that the May 2005 VA 
general medical examination report is inadequate because it 
was not based on a review of the Veteran's C-file.  See 
December 2009 Brief.  The representative argues that although 
the VA physician indicated that the Veteran had provided him 
with some service treatment reports, that, "he did not 
preserve the evidence."  However, under VAOPGCPREC 20-95, 61 
Fed. Reg. 10063-02 (1996), an examiner must review a 
claimant's prior medical records only when such a review is 
necessary to ensure a  fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions.  In this case, the Veteran's service treatment 
reports have previously been discussed.  They do not show any 
treatment for right ankle symptoms, and they show one 
treatment for "left shoulder strain," with no associated 
findings.  The Board further points out that the VA 
examination report states that the Veteran brought in copies 
of his medical records, and that, "[u]nfortunately there was 
not a lot of useful clinical information."  The Veteran's 
representative has not identified any information in the 
Veteran's service treatment reports (or the balance of the C-
file) which is shown to exist, which is relevant to the 
Veteran's claims, and which was not before the VA physician.  
The VA examination report shows that the physician recorded 
the Veteran's verbal history of his injuries, that he 
performed an examination, and that he provided extensive 
findings.  The Board therefore finds that this report is 
adequate for VA purposes, and that a remand for additional 
development is not required.  See 38 C.F.R. §§ 3.326 and 
3.327 (2009).  

The Board has considered the doctrine of reasonable doubt, 
however, as is stated above, the preponderance of the 
evidence is against the Veteran's claims, and the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that the 
Veteran has bilateral hearing loss, a right ankle disability, 
and a bilateral shoulder disability related to service.  When 
the Veteran's service treatment reports are considered in 
conjunction with the VA medical reports (which indicates that 
the Veteran does not have bilateral hearing loss, a right 
ankle disability, or a bilateral shoulder disability), the 
Board finds that the medical evidence outweighs the Veteran's 
contentions that he currently has bilateral hearing loss, a 
right ankle disability, or a bilateral shoulder disability 
related to his service.  


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in March and June of 2005.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Goodwin v. 
Peake, 22 Vet. App. 128 (2008). 

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has been afforded examinations.  As the Veteran 
is not shown to have the claimed conditions, etiological 
opinions are not required.  See 38 C.F.R. § 3.159(d) (2009).  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the Veteran's claims file.  The RO has obtained the 
Veteran's service treatment reports, as well as VA medical 
records.  The Board concludes, therefore, that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).    

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  








ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a right ankle disability is denied. 

Service connection for a bilateral shoulder disability is 
denied. 



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


